Citation Nr: 0027079	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-08 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

Entitlement to service connection for a vision disorder, to 
include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel




INTRODUCTION

The veteran had active service from October 1974 to November 
1977 with no foreign or sea service shown.  He also served 
from January 1991 to July 1991 on active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  

These matters come to the Board on appeal from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the present case, the veteran has raised multiple issues 
over the course of the appellate period; however, the only 
issues fully developed and perfected for appellate review at 
this time are those set out on the title page.  In this 
regard, the Board notes that the veteran's appeal for service 
connection for headaches as due to an undiagnosed illness has 
been granted by the RO and that issue is no longer in 
appellate status.  

While the issue of service connection for a vision disorder, 
to include as due to undiagnosed illness, was not certified 
to the Board by the RO, the record shows that a timely 
substantive appeal with respect to this issue was filed in 
April 1996 and it is properly in appellate status at this 
time.  The record also shows that this claim was denied by 
the RO on the basis that the veteran's only demonstrated 
vision disorders were attributable to congenital or 
developmental defect and not to any chronic acquired 
disability or undiagnosed illness.  

Finally, while this appeal was pending, the regulation 
governing service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  Historically, 
under the old regulations, service connection for PTSD 
required:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed inservice stressor); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  Under the 
new regulations, service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (2) medical evidence establishing a link between 
current symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  As 
the amended regulation is more favorable to the veteran, it 
will be used herein.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  


FINDINGS OF FACT

1.  The veteran was not involved in combat with the enemy.  

2.  None of the veteran's claimed inservice stressors have 
been verified.  

3.  The evidence of record does not show that the veteran has 
a vision disorder that is attributable to service or to an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service and service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  

2.  A vision disorder was not incurred in or aggravated by 
service, nor is a vision disorder shown to be due to an 
undiagnosed illness incurred as a result of service in the 
Persian Gulf War and service connection is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim for service connection is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim for service connection for PTSD is well grounded when 
the veteran has submitted:  (1) medical evidence of a current 
diagnosis of PTSD; (2) lay evidence (presumed credible for 
these purposes) of an inservice stressor(s); and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Gaines v. West, 11 Vet. App. 353, 357 (1998) 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997); see 
also Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.304(f) (1999).  

The Board finds that the veteran's claim for service 
connection for PTSD is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  

Because his claim is well grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
the claim.  38 U.S.C.A. § 5107 (a) (West 1991).  In this 
regard, the Board notes that the RO attempted to obtain all 
the evidence that the veteran indicated might be available to 
include service records, VA treatment records, and 
information from the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The veteran was also 
afforded VA psychiatric examinations in 1994 and 1997.  The 
record documents the attempts by the RO to verify the 
stressors claimed by the veteran.  The veteran has not 
alleged that additional records of probative value are 
available.  Thus, all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107 (a).
Factual Background

Service medical records for both of the veteran's periods of 
service are negative as to the presence of any eye injury or 
vision disorder or chronic, acquired psychiatric disorder to 
include PTSD. 

In April 1994, the veteran filed his initial claim for 
service connection seeking service connection for 
disabilities including PTSD, vision disorder and headaches, 
attributing them to his Gulf War service during 1991  In a 
July 1994 statement, the veteran reported stressors involving 
the performance of his military duties as a supply specialist 
during his 1991 tour in the Persian Gulf, but alleged no 
actual combat involvement or traumatic experience.  Service 
records are negative for any awards, decorations or other 
indication that the veteran was involved in combat.  

On VA psychiatric examination in August 1994, mental status 
examination was normal.  No psychiatric disorder was 
identified.  The examiner further noted that the veteran was 
never involved in any kind of combat and definitely did not 
meet the criteria for PTSD as defined by the VA.  On eye 
examination, the examiner noted the presence of astigmatism, 
hyperopia and presbyopia, all forms of refractive error.  No 
ocular pathology was noted by the examiner.  

VA outpatient treatment records for 1995-96 contain diagnoses 
of PTSD, but no chronic acquired vision disorder.  On VA 
psychiatric examination in January 1997, the veteran provided 
a new stressor history indicating he had been close to a SCUD 
attack and that a friend of his from another unit had been 
killed in the attack.  He stated that he was assigned to 
retrieve the bodies including that of his friend.  He also 
stated that he could no longer recall the name of this 
friend.  After examination, the examiner noted that the 
veteran had PTSD symptoms, but that there were no confirmed 
stressors on which a diagnosis of PTSD could be based.  His 
diagnosis was PTSD, chronic (provisional).  The examiner 
explained that "provisional" was used because there was no 
documented validation of combat stress or exposure.  The 
veteran's claims file was not available to this examiner at 
the time of examination.  

In an addendum, dated in March 1997, the same examiner noted 
that he had reviewed the veteran's claims file and that the 
death of his friend as described on the January 1997 
examination would, if confirmed, support a diagnosis of PTSD.  
He noted the continued uncertainty as to the validity of any 
stressor and continued his previous diagnosis of PTSD, 
chronic (provisional).  

In an undated letter, the veteran referenced as service 
stressors non-fatal truck accidents sustained by members of 
his unit in non-combat situations.  The veteran furnished the 
name of one of those injured.  

Pertinent materials concerning the veteran's claimed 
stressors had been furnished to the USASCRUR, formerly the 
United States Army and Joint Services Environmental Support 
Group (ESG).  In August an 1999 letter, USASCRUR noted that 
the specific stressors claimed by the veteran could not be 
verified.  They also noted that while the veteran's unit had 
been in areas where SCUD attacks occurred, the veteran had 
not provided sufficient information concerning the event to 
verify such attack as a stressor.  The veteran was later 
advised of this finding and the type of information necessary 
to validate his claimed stressors.  No further response on 
this matter was received from the veteran.  


Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The award of service connection for PTSD requires the 
presence of three elements:  (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and, (3) medical 
evidence of a causal nexus between current symptomatology and 
the specified claimed in-service stressor.  38 C.F.R. § 
3.303(f).  

A determination as to whether service connection for PTSD is 
warranted also requires the evaluation of the evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 1991).  

Under 38 C.F.R. § 3.303(c), congenital or developmental 
defects, such as refractive error of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation, and are not subject to service connection.  

With regard to the claims for service connection for 
disability due to "undiagnosed illness," 38 C.F.R. § 
3.317(a)(1) provides as follows:  Except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  

38 C.F.R. § 3.317(a)(2):  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

38 C.F.R. § 3.317(a)(3):  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

38 C.F.R. § 3.317(a)(4):  A chronic disability resulting from 
an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from part 4 of this chapter 
for a disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  

38 C.F.R. § 3.317(a)(5):  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws of the United States.

38 C.F.R. § 3.317(b):  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.


PTSD Analysis

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, repeated attempts to obtain information 
that would support the PTSD claim.  While additional attempts 
could be undertaken, in light of the lack of specificity in 
the veteran's narrative regarding the alleged stressful 
events, the Board finds that such an additional attempt, in 
light of the extensive efforts already performed in this 
case, can not be justified.  

The Board notes that the veteran has been diagnosed with 
PTSD.  However, the critical issue in this case is not 
whether the veteran has been diagnosed with PTSD, but whether 
his claimed stressors can be confirmed.  Therefore, 
additional medical records indicating treatment for his 
psychiatric disability or continued diagnoses of PTSD, would 
not support his claim.  The critical issue in this case, for 
reasons that will be discussed below, is whether the claimed 
stressors can be confirmed.  Additional medical records would 
not confirm these stressors.  

With regard to the RO's attempts to confirm the veteran's 
alleged stressors in service, the Board notes that the 
veteran's accounts of his claimed inservice stressors have 
not been specific.  The RO has asked the veteran to provide 
more specific information that would assist the VA in 
confirming his alleged stressors.  Unfortunately, the veteran 
has been unable to recall specific information to include the 
name of his dead friend.  Thus, the information provided by 
the veteran is insufficient to allow verification of his 
claimed stressors.  

The Board recognizes that the outpatient treatment records 
show diagnoses of PTSD.  Notwithstanding, as stated by the 
Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 C.F.R. § 3.304(d).  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred. 
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).  

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The question of what 
evidence is considered satisfactory proof that a veteran 
engaged in combat with the enemy was addressed by the VA 
General Counsel in VAOPGCPREC 12-99 (October 18, 1999), when 
the General Counsel held that the plain language of 38 
U.S.C.A. § 1154(b) requires that the veteran have "personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
engaged in combat, but the general description would not be 
exhaustive if circumstances made in an individual case were 
found to constitute engagement in combat.  The Court has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359. However, the Court has 
made clear that the VA cannot ignore the veteran's assertions 
and must evaluate his statements along with all other 
relevant evidence.  Id.  In this case, the veteran's service 
personnel records fail to indicate that he served in combat 
during his active service in the Vietnam War.  Further, 
service personnel records fail to note any injury as a result 
of combat.  In fact, the veteran's claimed stressors, other 
than the SCUD attack with the death of his friend, could not 
reasonably be considered to be combat-related.  

With respect to the alleged SCUD attack and resultant death 
of his friend, the Board notes that the veteran has been 
unable to furnish specific information to allow verification 
that these claimed events actually took place or that he was 
involved.  Further, the Board notes that his claimed 
stressors have grown from the strictly job-related pressures 
initially reported  by him in 1994 to the SCUD attack 
incident first reported on VA examination in January 1997.  
The increase in the reported severity of the claimed 
stressors over time, as well as the veteran's inability to 
furnish more specific information with respect to the alleged 
SCUD incident, raises a question as to the veteran's 
credibility.  While the veteran may have been in a combat 
area during his active service in the Gulf War, the Board 
finds that this does not qualify him as having engaged in 
"combat with the enemy."  The evidence of record to include 
the service records does not show that he was subject to 
combat.  

The veteran is shown to have been diagnosed as having PTSD on 
outpatient records; however such diagnosis is based on 
unverified stressors.  In this regard, the Board notes that 
the 1997 psychiatric examiner entered a provisional diagnosis 
of PTSD, noting the absence of any confirmed stressor on 
which a valid diagnosis could be based.  Accordingly, while 
the Board has reviewed in detail the medical evidence of 
record, including those records that indicate PTSD, the Board 
must find that these medical opinions carry little or no 
probative value, because the veteran's accounts of his 
alleged stressors are not shown to be credible.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  

In the event that the veteran is able to provide more details 
concerning his alleged stressors, the Board would encourage 
him to submit an application to reopen his claim.  However, 
given the fact that the his current alleged stressors have 
not been verified, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for PTSD.  The Board finds further that 
the evidence of record is not so evenly balanced so as to 
raise a doubt as to any material issue and hence the benefit 
of the doubt rule is not for application. 38 U.S.C.A. § 5107.  
Accordingly, the veteran's claim is denied.  


Vision Disorder Analysis

In considering the veteran's claim for service connection for 
a vision disorder, the threshold question to be answered is 
whether the veteran's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If a claim is not well grounded, then the appeal 
fails; and there is no further duty to assist in developing 
the facts pertinent to the claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a).  Here, the veteran 
alleges exposure to toxic fumes in service, a blurring of his 
vision during a subsequent to service and post service 
medical records show the presence of refractive errors of the 
eye.  Assuming, the veteran's statements to be true, the 
claim is well grounded.  

The veteran contends that his vision problems were incurred 
during his service in Southwest Asia during the Persian Gulf 
War, either directly or as a result of an "undiagnosed 
illness" contracted during that service.  It is neither 
contended, nor shown that the veteran has any chronic eye or 
vision problems as a result of his first period of service 
during the 1970's.  

Service department records indicate that the veteran served 
in the Southwest Asia Theater during the Persian Gulf War.  
Service medical records for this period reflect no complaint 
of or treatment for any eye or vision disorders or are such 
shown by competent medical evidence of record. 

Post service medical records also do not show the presence 
any chronic, acquired eye or vision disorder, but only 
refractive errors of the eyes.  As noted above, refractive 
errors of the eyes are not considered disabilities for VA 
purposes.  The Board notes that the refractive errors were 
not shown until after the veteran's last period of service in 
1991 and there is no sound medical evidence or opinion to 
show that these conditions were incurred or aggravated by 
that period of service as claimed by the veteran  The absence 
of any showing of eye or vision disorder during his 1991 
service precludes a finding that his refractive errors 
underwent an increase in severity as a result of service.  
Thus, there is no basis for an award of service connection 
for these congenital or developmental conditions, as they are 
not disabilities for VA purposes.  There is also no current 
chronic, acquired vision disorder demonstrated that could 
serve as the basis for an award of service connection.  

As for the veteran's claim for service connection on the 
basis that the claimed conditions are manifestations of an 
undiagnosed illness, the record clearly reflects diagnoses 
and known causes for the claimed vision disorder made by 
competent medical authority.  The veteran's complaints with 
respect to his vision are attributable to his refractive 
errors of the eyes.  While these refractive errors are not 
disabilities for VA purposes, as discussed above, they do 
serve as a diagnosed basis for the veteran's complaints with 
respect to his vision.  Thus, the current evidentiary record 
provides a clear etiology for the veteran's complaints with 
respect to his vision.  Since there is an established 
etiology for the veteran's vision problems, the preponderance 
of the evidence is against his claim for service connection 
for a vision disorder due to an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Moreover, there is no indication that there is medical 
evidence available that would demonstrate a nexus between the 
claimed vision disorder and an "undiagnosed illness" 
resulting from service in the Persian Gulf.  

The Board has considered the veteran's contentions with 
respect to the relationship of his vision disorder to service 
in the Persian Gulf, but as a layman he is not competent to 
establish a medical nexus between the claimed disability and 
service.  His statements are thus not sufficient to establish 
the presence of symptomatology related to an undiagnosed 
illness.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 




ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a vision disorder, to 
include as due to undiagnosed illness, is denied.  


		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

